


110 HR 2937 IH: To amend the Internal Revenue Code of 1986 to provide

U.S. House of Representatives
2007-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2937
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2007
			Mr. Neal of
			 Massachusetts introduced the following bill; which was referred to
			 the Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  that management and administrative activities will not be taken into account in
		  determining if an entity has sufficient business activities in a foreign
		  country to avoid treatment as an expatriated entity.
	
	
		1.Management and administrative
			 activities not treated as business activities for purposes of expatriated
			 entity rules
			(a)In
			 generalSubsection (a) of section 7874 of the Internal Revenue
			 Code of 1986 (relating to rules relating to expatriated entities and their
			 foreign parents) is amended by adding at the end the following new
			 paragraph:
				
					(4)Treatment of
				management and administrative activitiesFor purposes of paragraph (2)(B)(iii), any
				management or administrative activities (including the location of any
				corporate headquarters) in the foreign country in which, or under the law of
				which, the entity is created or organized shall not be taken into account as
				business
				activities.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 acquisitions completed after the date of the enactment of this Act.
			
